Title: From Alexander Hamilton to Francis Kinloch Huger, March 4-5, 1800
From: Hamilton, Alexander
To: Huger, Francis Kinloch


          
            Sir,
            NY. March 4th. 1800.
          
          You will form out of all the parts of the second regiment of Artillerists in South Carolina and Georgia a complete company, and proceed with them to this place in such manner as you shall be informed pointed out to you  by James Miller Esr. the Deputy Quarter Master General, or by  his Agent. The surplus of the parts of the regiment you will leave subject to the orders of Major Freeman, but all the Commissioned officers of the regiment whether belonging to your company or not must come with you.
          A regiment of Artillerists, under the new establishment, consists of four sergeants Major, four quarter Master sergeants, sixty four sergeants, sixty four corporals, one chief Musician, ten other musicians, eight hundred and ninety six privates, including one hundred and twenty eight Artificers, which, together, form four battallions, each battallion consisting of four companies
          Captain Huger—
        